UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4732


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN ROBERT MULLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00043-RLV-DCK-1)


Submitted:   July 31, 2015                 Decided:   August 14, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Richardson, Executive Director, Anne L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant. Jill Westmoreland Rose, Acting United
States Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Robert Mullen appeals from the sentence imposed after

he pleaded guilty to bank robbery, in violation of 18 U.S.C.

§ 2113(a)    (2012).         Mullen     contends     that   the     district      court

plainly erred in ordering him to pay restitution to a police

officer    and   the    Hickory       Police   Department         based    on   losses

incurred    while     pursuing    and    apprehending       him    after    the   bank

robbery.    Finding no plain error, we affirm.

     Mullen argues for the first time on appeal that the losses

caused by his flight and arrest were not specific conduct that

was the basis for his conviction of bank robbery.                    The Mandatory

Victims Restitution Act of 1996 (“MVRA”) requires a court, when

sentencing a defendant for a crime where an identifiable victim

has suffered a pecuniary loss, to order “that the defendant make

restitution      to    the    victim     of    the    offense.”            18   U.S.C.

§ 3663A(a)(1), (c)(1)(A)(ii), (B) (2012).                   For purposes of the

MVRA, a victim is:

     a person directly and proximately harmed as a result
     of the commission of an offense for which restitution
     may be ordered including, in the case of an offense
     that involves as an element a scheme, conspiracy, or
     pattern of criminal activity, any person directly
     harmed by the defendant’s criminal conduct in the
     course of the scheme, conspiracy, or pattern.

Id. § 3663A(a)(2) (2012).             Thus, “to be considered a victim[,]

. . . the act that harms the individual must be either conduct

underlying an element of the offense of conviction, or an act

                                          2
taken    in    furtherance        of   a    scheme,   conspiracy,      or     pattern    of

criminal activity that is specifically included as an element of

the offense of conviction.”                   United States v. Davis, 714 F.3d
809, 813 (4th Cir. 2013) (internal quotation marks omitted); see

18    U.S.C.    §     3663(a)(2)       (2012)     (setting    forth     definition       in

Victim and Witness Protection Act (“VWPA”), a precursor of the

MVRA); Davis, 714 F.3d at 813 n.1 (noting similarity of MVRA’s

and VWPA’s definitions).               “A restitution order that exceeds the

authority of the statutory source is no less illegal than a

sentence of imprisonment that exceeds the statutory maximum.”

Davis, 714 F.3d at 812 (internal quotation marks omitted).

       Because Mullen failed to object to the restitution order,

this court reviews for plain error only.                     See id. at 815-16.          To

establish       plain      error,      Mullen     must      demonstrate       “that     the

district court erred, that the error was plain, and that it

affected his substantial rights.”                     United States v. Robinson,

627 F.3d 941,    954    (4th     Cir.   2010)    (internal      alterations       and

quotation marks omitted).                  This court has discretion to correct

such    error       only     if   it    “seriously       affect[s]      the    fairness,

integrity or public reputation of judicial proceedings.”                          United

States v. Olano, 507 U.S. 725, 736 (1993) (internal quotation

marks and alteration omitted).

       The     Government         argues      that    the     officer       and   police

department were “directly and proximately harmed as a result of”

                                              3
the bank robbery offense, contending that Mullen’s conduct in

robbing the bank led directly to his attempt to evade the police

officers and the damages were incurred during the flight.                             See

18 U.S.C. § 3663A(a)(2) (MVRA definition of victim).

       We conclude that the district court did not plainly err in

ordering Mullen to pay restitution to an arresting officer for

damage to his uniform and to the police department for damage to

another     officer’s      service      weapon.            See   United    States      v.

Washington, 434 F.3d 1265, 1268 (11th Cir. 2006) (no error in a

restitution award to a police department for damage to property

caused during the defendant’s flight following his commission of

a bank robbery); United States v. Reichow, 416 F.3d 802, 805

(2005) (no error in order to pay restitution after defendant

convicted     of      armed      robbery    for       damage       to   police     cars,

destruction      of     uniforms,    and    medical        bills    incurred     by   an

injured sheriff’s deputy, where damage “occurred ‘during’ the

robbery”); United States v. Donaby, 349 F.3d 1046, 1051-55 (7th

Cir. 2003) (bank robbery directly and proximately caused the

damage to a police vehicle that occurred during the flight from

the crime scene).

       Finding     no    plain     error,       we    affirm     the    sentence      and

restitution imposed by the district court.                         We dispense with

oral    argument      because     the   facts        and   legal    contentions       are



                                            4
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     5